Citation Nr: 1704690	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-11 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an educational assistance benefit level higher than 70 percent under Chapter 33, Title 38, Unites States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had pertinent active duty service from May 2003 to February 2004 and from November 2004 to October 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that determined that the Veteran was eligible for 70 percent of the maximum benefits payable under the Post-9/11 GI Bill.

The Veteran was initially assigned a 70 percent rating on December 12, 2011.  In a letter dated December 23, 2011, the Veteran was awarded a 100 percent rating.  A February 2012 Administrative Decision determined that there was an administrative error and that the Veteran should have been awarded a 70 percent rating and that the 100 percent assignment was a mistake.


FINDINGS OF FACT

1.  The Veteran served on active duty for over 30 continuous days. 

2.  The Veteran was discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for education benefits at the 100 percent level under Chapter 33 (Post-9/11 GI Bill) are met.  38 U.S.C.A. §§ 3301 , 3311, 3313, 5107 (West. 2014); 38 C.F.R. §§ 3.102 , 21.9505, 21.9640 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 , 21.1032.  In any event, for the reasons stated below, the Board finds that the Veteran is entitled to education benefits at the 100 percent level under Chapter 33.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Initially, the Board notes that the Veteran's basic eligibility for Chapter 33 (Post-9/11 GI Bill) education benefits is not in dispute.  Rather, the dispute in this case is the percentage rate he is entitled to for such benefits.

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311(b)(3), 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  Id. at Note 1.  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  Id. at Note 2.  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  Id. at Note 3.

In this case, it was determined that the Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) purposes was 614 days; ; i.e., a period of at least 18 months, but less than 24 months, of creditable active duty service.  There is no evidence to refute the calculation of the Veteran's aggregate length of this credible service.  Moreover, there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Applying this presumption to the instant case, the record indicates that the calculation of the Veteran's credible service for Chapter 33 (Post-9/11 GI Bill) education benefits was correct.

The 100 percent rate is assigned when there is at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  Here, the Veteran asserts he was discharged to due injuries sustained during combat duty.  An April 2005 medical profile indicates the Veteran had burns to the hands and face and a right hand injury.  In an April 2005 medical history report, the examiner noted the Veteran was not medically qualified for service currently.  Military orders dated in June 2005 indicate the Veteran was held on active duty to voluntary medical treatment.  A July 2005 medical profile indicates the Veteran had pain in the right wrist.  The Veteran's DD Form 214 for his active service states that he was discharged in October 2005 due to completion of required active service.  In an April 2008 letter, J. H., the Veteran's training officer, indicated the Veteran was injured in March 2005 when an explosive device exploded next to the vehicle the Veteran was driving.  The Veteran had a permanent profile from May 2008 for lower back pain, right wrist pain, major depressive disorder, and posttraumatic stress disorder (PTSD).  The profile indicated that the Veteran did not meet the retention standards.  Military orders dated in September 2008 indicate the Veteran was separation due to disability which resulted from a combat related injury.  An NGB Form 22 indicates the Veteran was separated in September 2009 as he was medically unfit for retention.  

At this time, the Veteran is service connected for PTSD, right ulnar neuropathy, tinnitus, low back strain, residuals of a fractured jaw, hearing loss, burns to hands and face, and mild traumatic brain injury (TBI).  In this case, the Board finds the record reflects that the injuries which preceded the Veteran's discharge from service have also been recognized by VA as being due to his service.

The Board also notes the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In view of the foregoing, the Board finds that the Veteran was discharged from service due to a service-connected disability.  As the record clearly shows he served on active duty for over 30 continuous days, he is entitled to education benefits under Chapter 33 (Post-9/11 GI Bill) at the 100 percent rate.


ORDER

Entitlement to an educational assistance benefit level of 100 percent under Chapter 33, Title 38, Unites States Code (Post-9/11 GI Bill) is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


